13‐4725‐cv 
      Yale‐New Haven Hosp. v. Nicholls 


 1                                                     In the
 2                     United States Court of Appeals
 3                                       For the Second Circuit
 4                                                         
 5                                                August Term, 2014 
 6                                                 No. 13‐4725‐cv 

 7                                       YALE‐NEW HAVEN HOSPITAL, 
 8                                           Interpleader‐Plaintiff, 

 9                                                       v. 

10                                        CLAIRE M. NICHOLLS, 
11                                  Defendant‐Cross‐Defendant‐Appellee, 

12                                                       v. 

13                                        BARBARA NICHOLLS, 
14                                 Defendant‐Cross‐Claimant‐Appellant. 
15                                                   

16                        Appeal from the United States District Court 
17                               for the District of Connecticut. 
18                       No. 3:12‐cv‐01319 ― Warren W. Eginton, Judge. 
19                                                 


                                                    
      
        The Clerk of Court is respectfully directed to amend the official caption to 
      conform with the above. 
                                     
                    YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1                                        
 2                       ARGUED: OCTOBER 16, 2014 
 3                          DECIDED: JUNE 4, 2015 
 4                                     
 5                                     
 6            Before: KEARSE, STRAUB and WESLEY, Circuit Judges. 
 7                         

 8          Appeal from an order of the United States District Court for 
 9    the District of Connecticut (Warren W. Eginton, Judge), granting 
10    Claire Nicholls’s motion for summary judgment and denying 
11    Barbara Nicholls’s motion for summary judgment.  We hold that the 
12    posthumous nunc pro tunc domestic relations orders constitute valid 
13    “qualified domestic relations orders” that properly assign plan 
14    funds to Claire Nicholls with respect to the three retirement and 
15    pension plans specified therein, but that they have no such effect on 
16    a fourth plan not so specified.  Accordingly, we AFFIRM in part and 
17    REVERSE in part the judgment of the District Court. 
18           
19          Judge WESLEY concurs in part and dissents in part, in a 
20    separate opinion. 
21                                         
22                                         
23                       KENNETH VOTRE, Votre & Associates, P.C., East 
24                       Haven, CT, for Barbara Nicholls. 

25                       SUSAN E. NUGENT, Murphy & Nugent, LLC, New 
26                       Haven, CT, for Claire M. Nicholls. 
27                                       




                                       ‐2‐ 
                                     
                    YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1    STRAUB, Circuit Judge: 

 2          Yale‐New Haven Hospital brought this interpleader action 

 3    pursuant to the Employee Retirement Income Security Act of 1974 

 4    (“ERISA”), 29 U.S.C. § 1001 et seq., to resolve competing claims by 

 5    Barbara Nicholls and Claire Nicholls to certain funds held in the 

 6    four retirement and pension plans of the late Harold Nicholls.  

 7    Barbara Nicholls, the surviving spouse of Mr. Nicholls, argues that 

 8    the funds are payable to her because she is the named beneficiary in 

 9    the plan documents.  Claire Nicholls, the former spouse of 

10    Mr. Nicholls, contends that a portion of those funds are instead 

11    payable to her.  She argues that three state court orders—her divorce 

12    settlement agreement and two nunc pro tunc orders entered after 

13    Mr. Nicholls’s death—constitute qualified domestic relations orders 

14    (“QDROs”) within the meaning of ERISA and thus validly assign 

15    those funds to her.  The District Court granted summary judgment 

16    in favor of Claire Nicholls on the ground that the divorce settlement 




                                        ‐3‐ 
                                     
                    YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1    agreement constitutes a QDRO applicable to all four retirement 

 2    plans. 

 3          We find that the divorce settlement agreement does not 

 4    constitute a QDRO because the agreement fails to comply with the 

 5    requirements of 29 U.S.C. § 1056(d)(3)(C).  We conclude, however, 

 6    that the nunc pro tunc orders constitute valid QDROs that assign 

 7    funds to Claire Nicholls from the three retirement and pension plans 

 8    named in the orders.  But because the nunc pro tunc orders do not 

 9    clearly specify the fourth plan, we conclude that the orders do not 

10    assign funds from that plan to Claire Nicholls.  We therefore affirm 

11    the judgment of the District Court with respect to the three plans 

12    specified in the nunc pro tunc orders, and reverse the judgment as to 

13    the fourth plan. 

14                              BACKGROUND 

15          At issue here is whether the domestic relations orders 

16    identified by Claire Nicholls constitute “qualified domestic relations 

17    orders” within the meaning of ERISA.  Unless they are QDROs, the 

                                        ‐4‐ 
                                      
                     YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1    orders cannot compel the transfer of funds from Mr. Nicholls’s 

 2    retirement and pension plans to Claire Nicholls.  Generally, ERISA 

 3    precludes the assignment or alienation of benefits under covered 

 4    plans, 29 U.S.C. § 1056(d)(1), and preempts state laws that “relate to” 

 5    employee benefits plans, id. § 1144(a).  However, ERISA’s anti‐

 6    assignment and ‐alienation provisions do not apply to, and ERISA 

 7    does not preempt, “qualified domestic relations orders.”  Id. 

 8    §§ 1056(d)(3)(A), 1144(b)(7); see also Boggs v. Boggs, 520 U.S. 833, 846–

 9    47 (1997). 

10          A.      Qualified Domestic Relations Orders 

11          The exception of QDROs from ERISA’s alienation and 

12    preemption provisions was a product of the Retirement Equity Act 

13    of 1984 (“REA”), which took effect for relevant purposes on January 

14    1, 1985.  See Pub. L. No. 98–397, 98 Stat. 1426 (1984).  Prior to the 

15    REA, ERISA had the unintended effect of “disturbing interests and 

16    expectations” in state‐court matrimonial disputes, in which 




                                          ‐5‐ 
                                               
                              YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1    employment benefits were commonly at issue.  Metro. Life Ins. Co. v. 

 2    Bigelow, 283 F.3d 436, 441 (2d Cir. 2002).  One of the REA’s “central 

 3    purposes” was to protect “the spouse and dependent children in the 

 4    event of divorce or separation” and the “surviving spouse” in “the 

 5    event of death,” Boggs, 520 U.S. at 847, and the REA was thus 

 6    designed to give effect to divorce decrees and related state‐court 

 7    orders insofar as they pertained to ERISA‐regulated plans, see 

 8    Bigelow, 283 F.3d at 441.   

 9               The REA defines a QDRO as a domestic relations order that 

10    “creates or recognizes the existence of an alternate payee’s right to, 

11    or assigns to an alternate payee the right to, receive all or a portion 

12    of the benefits payable with respect to a participant under a plan 

13    . . . .”1  29 U.S.C. § 1056(d)(3)(B)(i)(I).  In order to qualify as a QDRO, 



                                                    
      1 “The term ‘alternate payee’ means any spouse, former spouse, child, or other 
      dependent of a participant who is recognized by a domestic relations order as 
      having a right to receive all, or a portion of, the benefits payable under a plan 
      with respect to such participant.”  29 U.S.C. § 1056(d)(3)(K). 



                                                       ‐6‐ 
                                      
                     YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1    a domestic relations order must also meet several other 

 2    requirements.  As is relevant here: 

 3          (C)  A  domestic  relations  order  meets  the  requirements 
 4          of  this  subparagraph  only  if  such  order  clearly 
 5          specifies— 
 6                 (i)  the  name and  the  last known  mailing  address 
 7                 (if  any)  of  the  participant  and  the  name  and 
 8                 mailing  address  of  each  alternate  payee  covered 
 9                 by the order, 
10                 (ii)  the  amount  or  percentage  of  the  participant’s 
11                 benefits  to  be  paid  by  the  plan  to  each  such 
12                 alternate  payee,  or  the  manner  in  which  such 
13                 amount or percentage is to be determined, 
14                 (iii)  the  number  of  payments  or  period  to  which 
15                 such order applies, and 

16                 (iv) each plan to which such order applies. 

17    Id. § 1056(d)(3)(C). 

18          B.     Harold  Nicholls  and  Claire  Nicholls’s  Divorce  and 
19                 Settlement Agreement 
             
20          On September 5, 2008, the Connecticut Superior Court for the 

21    Judicial District of New Haven divorced Harold Nicholls and Claire 

22    Nicholls by entering a Judgment for Dissolution of Marriage.  A 

23    “Settlement Agreement/Stipulation To Judgment” (“Settlement 


                                          ‐7‐ 
                                       
                      YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1    Agreement”), also dated September 5, 2008, was incorporated by 

 2    reference into the Judgment for Dissolution of Marriage.   

 3           The Settlement Agreement provided, inter alia, that:  “The 

 4    Husband shall transfer to the wife one half of that portion of his 

 5    PENSION and RETIREMENT ACCOUNTS, which were 

 6    accumulated during the marriage.  This will include the marital 

 7    portion of annual deposit, if any, for the year 2008, which has not yet 

 8    been made.”  App’x at 26 ¶ 16.2.  The Settlement Agreement also 

 9    provided that: 

10            Since the division of [the pension and retirement plans] 
11            is  as  of  the  date  of  the  final  decree  for  dissolution  of 
12            marriage,  the  wife  shall  share,  in  proportion  to  her 
13            ownership  interest  in  the  asset,  in  all  earnings,  gains, 
14            losses, appreciation, and/or depreciation, due to market 
15            activity from the date of the final decree for dissolution 
16            of  marriage  to  the  date  of  the  actual  assignment  and 
17            transfer. 
18             
19    Id. at 26 ¶ 16.2(B).   

20           The Settlement Agreement further provided that: 




                                             ‐8‐ 
                                     
                    YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1          The parties agree that the Court granting the dissolution 
 2          of  their  marriage  shall  retain  jurisdiction  to  amend  the 
 3          aforesaid orders regarding the assignment and transfers 
 4          to  the  wife  from  said  retirement  plans  or  retirement 
 5          accounts for the purposes of establishing or maintaining 
 6          a  Qualified  Domestic  Relations  Order  under  the 
 7          Retirement  Equity  Act  of  1984  acceptable  to  plan 
 8          administrators and with provisions which carry out the 
 9          intent of the division of the parties’ retirement assets.   
10     
11    Id. at 27 ¶ 16.6.  No funds were transferred from Mr. Nicholls’s 

12    pension and retirement plans to Claire Nicholls during his lifetime. 

13          C.     Mr. Nicholls’s Remarriage and Death 

14          In 2009, Mr. Nicholls married Barbara Nicholls.  Mr. Nicholls 

15    died on February 11, 2012.  At the time of his death, Mr. Nicholls 

16    was a participant in four retirement and pension plans:  (1) the Yale‐

17    New Haven Hospital Cash Account Pension Plan (“CAP Plan”), 

18    (2) the Yale‐New Haven Hospital Matching Tax Shelter Annuity 

19    Plan (“Matching Plan”), (3) the Yale‐New Haven Hospital Section 

20    403(b) Tax‐Sheltered Annuity Plan (“403(b) Plan”), and (4) the Yale‐

21    New Haven Hospital and Tax‐Exempt Affiliates 457 Non‐Qualified 




                                          ‐9‐ 
                                               
                              YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1    Deferred Compensation Plan (“457 Plan”).  Barbara Nicholls was the 

 2    named beneficiary of each of these plans.   

 3               D.         The Posthumous Domestic Relations Orders 

 4               On June 18 and August 1, 2012, Judge Bernadette Conway of 

 5    the Connecticut Superior Court for the Judicial District of New 

 6    Haven signed two nunc pro tunc2 “Qualified Domestic Relations 

 7    Order[s]” directing the plan administrator to distribute to Claire 

 8    Nicholls her benefit in three of the late Mr. Nicholls’s retirement and 

 9    pension plans:  (1) the CAP Plan, (2) the Matching Plan, and (3) the 

10    403(b) Plan.  The fourth plan in which Mr. Nicholls was a 

11    participant, the 457 Plan, was not named in either order.  Each order 

12    specified that “the Court intends that this Order shall be a Qualified 

13    Domestic Relations Order . . . as that term is used in Section 206(d) 



                                                    
      2 “Nunc pro tunc, Latin for ‘now for then,’ refers to a court’s inherent power to 
      enter an order having retroactive effect.”  In re World Trade Ctr. Lower Manhattan 
      Disaster Site Litig., 758 F.3d 202, 214 (2d Cir. 2014) (internal quotation marks 
      omitted).   



                                                       ‐10‐ 
                                       
                      YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1    of the Employee Retirement Income Security Act of 1974.”  App’x 

 2    at 41, 46. 

 3           E.     Procedural History 

 4           The plan administrator, Yale‐New Haven Hospital, received 

 5    competing claims from Barbara Nicholls and Claire Nicholls for 

 6    certain funds in the three retirement and pension plans specified in 

 7    the nunc pro tunc orders, as well as the fourth plan not specified 

 8    therein.  To resolve those claims, the plan administrator filed an 

 9    interpleader complaint in the U.S. District Court for the District of 

10    Connecticut. 

11           The District Court granted summary judgment in favor of 

12    Claire Nicholls and denied Barbara Nicholls’s motion for summary 

13    judgment.  In so ordering, the District Court found the September 5, 

14    2008 dissolution of marriage judgment “to be a qualified domestic 

15    relations order in that it substantially complies with 29 U.S.C. 




                                        ‐11‐ 
                                     
                    YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1    § 1056(d)(3)(B)(i).”  Yale‐New Haven Hosp. v. Nicholls, No. 3:12‐cv‐

 2    01319, 2013 WL 6331256, at *3 (D. Conn. Dec. 5, 2013).   

 3          This timely appeal followed. 

 4                                 DISCUSSION 

 5          Barbara Nicholls raises two arguments on appeal.  We agree 

 6    with her first argument, but reject her second.  First, Barbara 

 7    Nicholls asserts that the divorce settlement agreement between 

 8    Claire Nicholls and Mr. Nicholls does not constitute a QDRO 

 9    because it fails to fully comply with the requirements of 29 U.S.C. 

10    § 1056(d)(3)(C).  Claire Nicholls, relying on our holding in 

11    Metropolitan Life Insurance Co. v. Bigelow, 283 F.3d 436 (2d Cir. 2002), 

12    responds that the Settlement Agreement is a QDRO because it 

13    substantially complies with the statute.  Because the “substantial 

14    compliance” rule announced in Bigelow does not apply to domestic 

15    relations orders—like this one—which were entered after the 1985 

16    effective date of the REA, the Settlement Agreement does not 

17    constitute a QDRO.    

                                         ‐12‐ 
                                      
                     YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1          Second, Barbara Nicholls argues that the two nunc pro tunc 

 2    orders do not constitute valid QDROs because they were entered 

 3    after the death of Mr. Nicholls.  However, Congress has made clear 

 4    that domestic relations orders are not invalid simply because they 

 5    were entered after the death of the plan participant.  We therefore 

 6    hold that the nunc pro tunc orders are qualified domestic relations 

 7    orders within the meaning of ERISA. 

 8    I.    The Settlement Agreement does not constitute a QDRO. 

 9          The Settlement Agreement does not constitute a QDRO 

10    because it fails to satisfy the requirements of 29 U.S.C. § 1056(d).  In 

11    particular, the agreement does not “clearly specif[y]” (1) a mailing 

12    address for either Claire Nicholls or Mr. Nicholls, see 29 U.S.C. 

13    § 1056(d)(3)(C)(i), or (2) the plans to which it applies, see id. 

14    § 1056(d)(3)(C)(iv). 

15          Although the Settlement Agreement fails to meet the statutory 

16    requirements for QDROs, the District Court held, and Claire 

17    Nicholls argues on appeal, that the Settlement Agreement 

                                          ‐13‐ 
                                      
                     YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1    nevertheless constitutes a QDRO because it “substantially complies” 

 2    with ERISA’s requirements.  In holding that “substantial 

 3    compliance” with the REA’s QDRO provisions was sufficient to 

 4    effect an assignment of plan benefits, the District Court relied on our 

 5    holding in Bigelow.  See Nicholls, 2013 WL 6331256, at *2‐3.   

 6           Bigelow involved a settlement agreement that, like the one at 

 7    issue in this case, failed to specify the mailing addresses of the 

 8    participant and alternate payees.  283 F.3d at 443.  The Bigelow court 

 9    treated the settlement agreement as if it were a QDRO because it 

10    “substantially complie[d]” with ERISA’s requirements for QDROs.  

11    Id. at 444. 

12           The settlement agreement at issue in Bigelow, however, was 

13    entered into in 1983, two years before the REA’s strict QDRO 

14    provisions took effect.  See id. at 442‐43.  Recognizing that many pre‐

15    REA divorce settlements and decrees ran afoul of the specificity 

16    requirements for QDROs set forth in the statute, Congress expressly 




                                        ‐14‐ 
                                     
                    YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1    provided that plan administrators could treat domestic relations 

 2    orders entered before January 1, 1985 “as a qualified domestic 

 3    relations order even if such order does not meet the requirements” 

 4    for a QDRO.  Pub. L. No. 98‐397, § 303(d), 98 Stat. 1426 (1984).  

 5    Relying on this exception, we “join[ed] the Sixth Circuit in holding 

 6    that ERISA does not require ‘literal compliance’ with respect to 

 7    domestic relations orders entered prior to January 1, 1985.”  Bigelow, 

 8    283 F.3d at 443 (emphasis added) (quoting Metro. Life Ins. Co. v. 

 9    Marsh, 119 F.3d 415, 422 (6th Cir. 1997)). 

10          Bigelow’s substantial compliance rule does not apply to post‐

11    1984 domestic relations orders like the one at issue here.  The QDRO 

12    exception created by the REA unambiguously states that “[a] 

13    domestic relations order meets the requirements of this 

14    subparagraph only if such order clearly specifies” the information 

15    identified in subsections (i)‐(iv).  29 U.S.C. § 1056(d)(3)(C) (emphases 

16    added).  The “substantial compliance” rule is therefore in tension 




                                        ‐15‐ 
                                               
                              YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1    with Congress’s clear mandate.  Although Congress counseled 

 2    leniency for noncompliant domestic relations orders entered before 

 3    the enactment of the QDRO exception, no such basis exists for 

 4    excluding post‐enactment orders from the REA’s explicit 

 5    requirements.   

 6               We therefore follow the clear intent of Congress in holding 

 7    that the substantial compliance rule announced in Bigelow does not 

 8    apply to domestic relations orders issued after January 1, 1985.  See 

 9    Hawkins v. Comm’r of Internal Revenue, 86 F.3d 982, 992 (10th Cir. 

10    1996) (“To accept anything less than what [the QDRO statute] 

11    expressly requires would contravene the Supreme Court’s frequent 

12    admonition that courts must not read language out of a statute.”).  

13    As a result, the Settlement Agreement here, which failed to fully 

14    comply with all of the statutory requirements, is not a QDRO.3 

                                                    
      3 To the extent that certain of our sister circuits have found post‐1984 domestic 
      relations orders to constitute QDROs without satisfying the clear requirements of 
      29 U.S.C. § 1056(d)(3)(C), see Stewart v. Thorpe Holding Co. Profit Sharing Plan, 207 
       

                                                       ‐16‐ 
                                               
                              YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1    II.        The two nunc pro tunc orders are valid QDROs. 

 2               Although the Settlement Agreement cannot function as a 

 3    QDRO, the two nunc pro tunc orders are in fact QDROs, and they 

 4    provide an independent basis to affirm as to the three plans named 

 5    therein—the CAP Plan, the Matching Plan, and the 403(b) Plan.  

 6    However, because a QDRO must “clearly specif[y] . . . each plan to 

 7    which such order applies,” 29 U.S.C. § 1056(d)(3)(C), we must 

 8    reverse as to the plan not named in either nunc pro tunc order—the 

 9    457 Plan.   

10               Barbara Nicholls does not dispute that the nunc pro tunc 

11    orders satisfy the requirements of 29 U.S.C. § 1056(d) with respect to 




                                                                                                                                  
      F.3d 1143, 1151‐53 (9th Cir. 2000), cert. denied, 531 U.S. 1074 (2001); Metro. Life Ins. 
      Co. v. Wheaton, 42 F.3d 1080, 1084‐85 (7th Cir. 1994), we find their opinions to be 
      in conflict with the statute’s plain meaning and therefore unpersuasive, see 
      Stewart, 207 F.3d at 1160 (O’Scannlain, J., dissenting) (“[C]ourts are without 
      authority to revise the [QDRO] statute as it was enacted by Congress.”); Hawkins, 
      86 F.3d at 992 (“[R]elaxing the requirements of [the QDRO provision]—or, as 
      Wheaton seems to suggest, eliminating them altogether in some cases—does 
      violence to the plain meaning of the statute.”). 



                                                                ‐17‐ 
                                     
                    YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1    the three named plans; rather, she argues that the orders are invalid 

 2    because they were entered after Mr. Nicholls’s death.   

 3          Domestic relations orders entered after the death of the plan 

 4    participant can be QDROs.  In the Pension Protection Act of 2006, 

 5    Congress made clear that a QDRO will not fail solely because of the 

 6    time at which it is issued, see Pub. L. No. 109–280, § 1001, 120 Stat. 

 7    780 (2006), although several of our sister circuits had already 

 8    reached that conclusion, see, e.g., Files v. ExxonMobil Pension Plan, 428 

 9    F.3d 478, 490‐91 (3d Cir. 2005) (finding that a posthumous order 

10    constituted a QDRO), cert. denied, 547 U.S. 1160 (2006); Patton v. 

11    Denver Post Corp., 326 F.3d 1148, 1153‐54 (10th Cir. 2003) (same); 

12    Hogan v. Raytheon Co., 302 F.3d 854, 857 (8th Cir. 2002) (same); Trs. of 

13    Dirs. Guild of Am.‐Producer Pension Benefits Plans v. Tise, 234 F.3d 415, 

14    421‐23 (9th Cir. 2000) (same).  In the Pension Protection Act, 

15    Congress mandated that the Secretary of Labor issue regulations 

16    under ERISA clarifying that: 




                                        ‐18‐ 
                                      
                     YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1          a  domestic  relations  order  otherwise  meeting  the 
 2          requirements to be a qualified domestic relations order 
 3          . . .  shall  not  fail  to  be  treated  as  a  qualified  domestic 
 4          relations order solely because— 
 5                 (A)  the  order  is  issued  after,  or  revises,  another 
 6                 domestic  relations  order  or  qualified  domestic 
 7                 relations order; or 
 8                 (B) of the time at which it is issued[.] 

 9    Pub. L. No. 109–280, § 1001 (emphasis added).  The Department of 

10    Labor subsequently codified Congress’s intent, and issued 

11    regulations providing that “a domestic relations order shall not fail 

12    to be treated as a qualified domestic relations order solely because of 

13    the time at which it is issued.”  29 C.F.R. § 2530.206.  The regulations 

14    provide the following example of the rule’s application, entitled 

15    “Orders issued after death”:   

16          Participant  and  Spouse  divorce,  and  the  administrator 
17          of Participant’s plan receives a domestic relations order, 
18          but  the  administrator  finds  the  order  deficient  and 
19          determines  that  it  is  not  a  QDRO.    Shortly  thereafter, 
20          Participant  dies  while  actively  employed.    A  second 
21          domestic  relations  order  correcting  the  defects  in  the 
22          first  order  is  subsequently  submitted  to  the  plan.    The 
23          second  order  does  not  fail  to  be  treated  as  a  QDRO 
24          solely  because  it  is  issued  after  the  death  of  the 


                                           ‐19‐ 
                                      
                     YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1          Participant.    The  result  would  be  the  same  even  if  no 
 2          order had been issued before the Participant’s death, in 
 3          other words, the order issued after death were the only 
 4          order. 

 5    Id.  It is therefore clear that the posthumous nature of the two nunc 

 6    pro tunc orders does not affect their validity.   

 7          The dissent suggests that the posthumous orders could not 

 8    have properly assigned plan benefits to Claire Nicholls because 

 9    those benefits had already vested in Barbara Nicholls at the time of 

10    Mr. Nicholls’s death.  See Dissent at 8‐19.  However, this concern is 

11    unwarranted for two reasons. 

12          First, the purpose of a nunc pro tunc order is to render that 

13    order effective as of a previous date.  See In re World Trade Ctr., 758 

14    F.3d at 214.  The nunc pro tunc orders here are intended to be 

15    effective as of September 5, 2008—the date the Judgment for 

16    Dissolution of Marriage was entered.  The orders were based on a 

17    settlement agreement entered before Mr. Nicholls’s death that 

18    specifically contemplated the drafting and issuance of a QDRO at a 



                                         ‐20‐ 
                                               
                              YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1    later time and that provided for the court’s continuing jurisdiction 

 2    over that later proceeding.  Cf. In re Gendreau, 122 F.3d 815, 818 (9th 

 3    Cir. 1997) (“The QDRO provisions of ERISA do not suggest that [the 

 4    former spouse] has no interest in the plans until she obtains a 

 5    QDRO, they merely prevent her from enforcing her interest until the 

 6    QDRO is obtained.” (emphasis omitted)), cert. denied, 523 U.S. 1005 

 7    (1998).  The nunc pro tunc orders, as valid QDROs, therefore 

 8    effectively assign benefits to Claire Nicholls before Mr. Nicholls’s 

 9    death and before any interest in the plans could vest with Barbara 

10    Nicholls.4 


                                                    
      4 The dissent suggests that nunc pro tunc QDROs may permit “federal time travel 
      at the stroke of a state judge’s pen.”  Dissent at 9.  We respectfully disagree.  See 
      Samaroo v. Samaroo, 193 F.3d 185, 194 (3d Cir. 1999) (Mansmann, J., dissenting) 
      (“Imposing a cut‐off date by which a state court’s orders must be in prescribed 
      form—a cut‐off that does not appear anywhere in the text of ERISA—would 
      unnecessarily impede those courts’ efforts to provide for a just disposition of 
      marital assets.”); Gary A. Shulman, Qualified Domestic Relations Order Handbook 
      § 7.06 (3d ed. 2014) (“Although some . . . might consider a nunc pro tunc QDRO to 
      be an attempt to rewrite history, this is hardly the function of the nunc pro tunc 
      QDRO.  It is meant to clarify the entitlements already memorialized in the 
      parties’ judgment entry.  In short, the nunc pro tunc QDRO is a necessary tool of 
      the court to effectuate a previously awarded property right.”); see also Howard A. 
       

                                                       ‐21‐ 
                                               
                              YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1               Second, where a plan administrator must determine whether a 

 2    domestic relations order is a QDRO, any interest in plan benefits 

 3    does not vest automatically with a surviving spouse.  See 29 U.S.C. 

 4    § 1056(d)(3)(H).  Indeed, ERISA provides for certain procedures that 

 5    require a plan administrator to protect an alternate payee’s potential 

 6    interest in plan funds:  

 7               During  any  period  in  which  the  issue  of  whether  a 
 8               domestic  relations  order  is  a  qualified  domestic 
 9               relations  order  is  being  determined  (by  the  plan 
10               administrator,  by  a  court  of  competent  jurisdiction,  or 
11               otherwise),  the  plan  administrator  shall  separately 
12               account  for  the  amounts  . . .  which  would  have  been 
13               payable to the alternate payee during such period if the 
14               order  had  been  determined  to  be  a  qualified  domestic 
15               relations order. 
16     



                                                                                                                                  
      Massler & Linda M. Wallimann, 3 Valuation and Distribution of Marital Property 
      § 47.17 (2014) (“Equitable considerations . . . favor recognizing QDROs issued 
      nunc pro tunc.  If an alternate payee automatically lost any right to plan proceeds 
      once an event occurred that, absent an enforceable QDRO would make the 
      proceeds payable to someone else, then a plan participant’s retirement, the 
      vicissitudes of court scheduling, or a plan participant’s death, all events beyond the 
      control of the alternate payee, could determine the parties’ substantive rights.” 
      (emphasis added)).   



                                                                ‐22‐ 
                                               
                              YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
 1    Id. § 1056(d)(3)(H)(i); see also Files, 428 F.3d at 489 (“[P]ursuit of a 

 2    QDRO posthumously comes within the ambit of the ‘qualification’ 

 3    process contemplated by 29 U.S.C. § 1056(d).”).  If the order is 

 4    determined to be a QDRO within eighteen months of the date on 

 5    which “the first payment would be required to be made under the 

 6    domestic relations order,” the plan administrator must pay the 

 7    required amounts to the alternate payee.5  29 U.S.C. 

 8    § 1056(d)(3)(H)(ii)‐(v); see also Tise, 234 F.3d at 422 (“[T]he evident 

 9    purpose of the 18‐month period was to provide a time in which any 

10    defect in the original [domestic relations order] could be cured.”).6 


                                                    
      5 ERISA provides that, if a QDRO determination is not made within the eighteen‐
      month period discussed above, the plan administrator must pay the person “who 
      would have been entitled to such amounts if there had been no order.”  29 U.S.C. 
      § 1056(d)(3)(H)(iii)(II).  If the order is determined to be a QDRO after that 
      eighteen‐month period, the payments to the alternate payee are to be made 
      prospectively.  Id. § 1056(d)(3)(H)(iv).   
      6 The dissent suggests that Tise is distinguishable because—unlike this case—“the 

      plan administrator was placed on notice of the alternate payee’s state DRO‐
      created interest . . . before the participant’s death.”  Dissent at 17‐18.  However, 
      the Department of Labor has expressly rejected this argument:  “A number of 
      commenters were concerned that Example (1) . . . could be interpreted as 
      requiring a plan fiduciary to reject a posthumous order if the plan fiduciary was 
       

                                                       ‐23‐ 
                                              
                             YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
1               A surviving spouse therefore does not gain an irrevocable 

2    right to plan benefits until after the plan administrator has 

3    determined that a domestic relations order is not qualified.  Up until 

4    that point, a surviving spouse can “lose” his or her putative interest 

5    to an alternate payee.  Thus, Barbara Nicholls did not gain an 

6    automatic and irrevocable interest in Mr. Nicholls’s plan benefits on 

7    the date of his death.7   


                                                                                                                                 
     not given notice of that order before the death of the participant.  The 
     Department does not agree with that interpretation of the example. . . .  Nothing 
     in the example should be construed as a requirement under section 206 of ERISA 
     that an otherwise valid posthumous order fails to be a QDRO merely because the 
     plan was not put on notice of the order while the participant was alive.”  Final 
     Rule Relating to Time and Order of Issuance of Domestic Relations Orders, 75 Fed. 
     Reg. 32,846, 32,848 (June 10, 2010) (to be codified at 29 C.F.R. pt. 2530). 
     7 The dissent cites to “numerous courts” that have concluded—in the dissent’s 

     view—that “spouse benefits vest in the participant’s spouse at the time of the 
     participant’s retirement or preretirement death.”  Dissent at 11.  However, we see 
     three problems with the authorities offered by the dissent.  First, those cases are 
     in tension with ERISA procedures which protect the potential interest of an 
     alternate payee in plan funds even after the start date of an annuity.  See, e.g., 29 
     U.S.C. § 1056(d)(3)(H).  Second, the dissent’s cases address only the distribution 
     of annuity benefits and do not involve qualified preretirement survivor annuity 
     benefits, which appear to be the type of annuity benefits at issue in this case.  See 
     Dissent at 3‐4.  Third, two of the three court of appeals cases on which the dissent 
     relies—Rivers v. Central & South West Corp., 186 F.3d 681 (5th Cir. 1999) and 
     Hopkins v. AT&T Global Information Solutions Co., 105 F.3d 153 (4th Cir. 1997)—
      

                                                               ‐24‐ 
                                              
                             YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
1               The nunc pro tunc orders properly assign funds from the three 

2    plans named in the orders—the CAP Plan, the Matching Plan, and 

3    the 403(b) Plan—to Claire Nicholls.  However, the orders have no 

4    such effect with respect to the 457 Plan, which is not specified in 

5    either order.  See 29 U.S.C. § 1056(d)(3)(C)(iv).8   



                                                                                                                                 
     were decided before the Pension Protection Act of 2006.  Furthermore, in 
     Hopkins, on which the dissent principally relies, see Dissent at 12‐14, the former 
     spouse—unlike Claire Nicholls here—“was not awarded a portion of the pension 
     in the equitable distribution of the marital assets.”  Hopkins, 105 F.3d at 154; see 
     also id. at 157 (recognizing that “a former spouse can obtain an interest in the 
     participant’s Pension Benefits by obtaining a QDRO at any time” (emphasis 
     added)). 
     8 The dissent faults us for not deciding whether the two nunc pro tunc orders 

     “trigger reannuitization of [Mr. Nicholls’s] plan annuity benefits,” Dissent at 22, 
     and tentatively concludes that the orders “appear to violate surviving spouse 
     annuity benefit regulations,” id. at 19.  Because Barbara Nicholls does not rely 
     upon these regulations or claim that the two nunc pro tunc orders will “trigger 
     reannuitization,” we need not address these contentions.  See United States v. 
     Greer, 285 F.3d 158, 170 (2d Cir. 2002) (holding that failure to include argument in 
     appellate brief waives argument on appeal).  In any event, we note that the two 
     nunc pro tunc orders, by their terms, cannot—as the dissent fears—“reallocate[] 
     an already‐allocated benefit.”  Dissent at 21; see App’x at 43 (“Nothing contained 
     in this Order shall be construed to require the Plan or Plan Administrator to 
     provide the Alternate Payee with any type or form of benefit or any option not 
     otherwise available under the Plan; to alter the amount or form of benefits of the 
     Participant under the Plan; to require the Plan to pay increased benefits; or to 
     pay benefits to the Alternate Payee which are required to be paid to another 
     alternate payee under another order determined by the Plan Administrator to be 
      

                                                               ‐25‐ 
                                              
                             YALE‐NEW HAVEN HOSPITAL V. NICHOLLS 
1                                                   CONCLUSION 

2               We AFFIRM in part and REVERSE in part the judgment of the 

3    District Court.  Specifically, we affirm as to the three plans named in 

4    the nunc pro tunc orders and reverse with respect to the fourth plan, 

5    which is not named in the nunc pro tunc orders.  The case is 

6    REMANDED with directions to enter judgment accordingly. 




                                                                                                                                 
     a QDRO before this Order is determined by the Plan Administrator to be a 
     QDRO.”); App’x at 48 (same). 



                                                               ‐26‐ 
WESLEY, Circuit Judge, concurring in part and dissenting in part: 

         I concur with the majority that the 2008 Settlement Agreement does not 

constitute a qualified domestic relations order (“QDRO”) both because it fails to 

satisfy the specificity requirements of 29 U.S.C. § 1056(d) and because it is not 

entitled to the substantial compliance rule announced in Metropolitan Life 

Insurance Co. v. Bigelow, 283 F.3d 436 (2d Cir. 2002).  I also agree that, because the 

two state court nunc pro tunc orders nowhere identify one of the retirement and 

pension plans at issue, the District Court’s ruling as to that plan must be 

reversed.  I dissent, however, from the majority’s holding that the two state court 

nunc pro tunc orders here serve as valid QDROs.    


                                     DISCUSSION 

    I.   Background 

         A. 2008 Settlement Agreement and 2012 State Court Nunc Pro Tunc Orders 

         The basic facts set forth by the majority are undisputed and need only be 

recounted here briefly.  Harold and Claire Nicholls were married for more than 

twenty‐one years until their divorce in 2008, at which point they entered into a 

Settlement Agreement.  That agreement was incorporated into their dissolution 

of marriage judgment and provided, inter alia, that Harold’s pension and 

                                           1 
 
retirement accounts would be evenly divided between Harold and Claire.  To 

accomplish this, the Settlement Agreement provided that Attorney Elizabeth 

McMahon would prepare a QDRO necessary to accomplish the assignment, but 

the QDRO envisioned by the Settlement Agreement was not prepared.   

      Harold then married Barbara in 2009 and died a few years later in 2012 

before having retired.  Harold does not seem to have been a very likeable fellow.  

Claire’s Rule 56 statement in the District Court indicated that at the time of his 

death, Harold was in the throes of a divorce from Barbara and that he had failed 

to make good on other property division aspects of his Settlement Agreement 

with Claire.  Claire also alleges that Harold did not cooperate with attempts to 

draft a QDRO. 

      At the time of his death, Harold was a participant in four retirement and 

pension plans, with Barbara designated as the sole beneficiary for each of the 

plans: (1) the Yale‐New Haven Hospital Cash Account Pension Plan (“CAP 

Plan”); (2) the Yale‐New Haven Hospital Matching Tax Shelter Annuity Plan 

(“Matching Plan”); (3) the Yale‐New Haven Hospital Section 403(b) Tax‐

Sheltered Annuity Plan (“403(b) Plan”); and (4) the Yale‐New Haven Hospital 




                                          2 
 
and Tax‐Exempt Affiliates 457 Non‐Qualified Deferred Compensation Plan (“457 

Plan”).    

          After Harold’s death, Claire contacted Attorney McMahon to prepare a 

QDRO and the Connecticut Superior Court subsequently entered two 

posthumous QDROs — dated June 18 and August 1, 2012, but purporting to 

operate nunc pro tunc as of September 5, 2008, the dissolution of marriage 

judgment date — authorizing the plan administrator to distribute to Claire her 

portion of Harold’s plan benefits, as defined by the Settlement Agreement and 

the QDROs.1  The nunc pro tunc orders name the CAP, Matching, and 403(b) 

Plans, but nowhere specify the 457 Plan.  

          The record on appeal includes only sealed excerpts of the three specified 

plans, but there is no disagreement as to the general nature of these plans.  The 

CAP and 403(b) Plans, whose terms include surviving spouse annuities, merit 

special attention.  Both plans provide a preretirement death benefit for married 

participants in the form of a qualified preretirement survivor annuity (“QPSA”), 




                                           
 No one contends that the QDROs misstate Claire’s interest in the three identified 
1

plans, as provided for in the Settlement Agreement.  

                                              3 
 
and both plans specify that the form of payment under the QPSA will be an 

annuity for the life of the participant’s surviving spouse.2   

    II.   The Nunc Pro Tunc Orders Are Not Valid QDROs 

          The majority concludes that the two state court nunc pro tunc orders 

qualify as QDROs because they comply with ERISA Section 206’s specificity 

requirements, see 29 U.S.C. § 1056(d)(3)(C), and are not otherwise invalid.  

Specifically, the majority reasons (a) that posthumous domestic relations orders 

(“DROs”) can serve as QDROs and (b) that the orders do not cause a 

reassignment of plan benefits because those benefits never vested in Barbara.  See 

Majority Opinion (“Op.”) 18–26.   

          The majority is correct, of course, that posthumous DROs can serve as 

QDROs, but it nonetheless errs in giving retroactive effect to the instant nunc pro 

tunc orders for two reasons.  As a threshold matter, the orders cannot serve as 

valid QDROs because they effect a reassignment of vested plan benefits from 

Barbara — Harold’s surviving spouse and sole designated beneficiary — to 

Claire, in contravention of ERISA’s statutory and regulatory scheme and 

underlying principles.  Additionally, the orders fail as to at least two of the three 

                                           
2 The CAP Plan also appears to permit the alternative election of an actuarially 
equivalent lump sum. 

                                              4 
 
plans in question because the orders contravene congressionally authorized 

regulations and interpretations thereof from the Department of Labor relating to 

surviving spouse annuity benefits.    

      A. The Pension Protection Act of 2006 and Its Regulations Do Not 

         Support the Majority’s Position 

      Through its enactment of the Pension Protection Act of 2006, Pub. L. No. 

109‐280, § 1001, 120 Stat. 780 (2006) (“2006 Act”), Congress sought to provide 

domestic relations law practitioners clarity regarding the interplay between 

ERISA and marital property interests as asserted in QDROs.  Congress directed 

the Secretary of Labor to issue regulations clarifying that a DRO otherwise 

meeting the requirements to be a QDRO would not fail to be treated as a QDRO 

(i) “solely because the order is issued after, or revises, another domestic relations 

order or qualified domestic relations order,” 29 C.F.R. § 2530.206(b)(1) 

(“Subsequent Domestic Relations Orders”), nor (ii) “solely because of the time at 

which [the domestic relations order] is issued,” id. § 2530.206(c)(1) (“Timing”).  

See Pub. L. No. 109‐280, § 1001(1)(A)–(B). 

      The Department of Labor’s regulations were accompanied by a series of 

examples that illustrate that a second QDRO is not invalid solely because it 

follows a previous QDRO; rather, it is invalid only if, as a second QDRO, it 
                                          5 
 
purports to assign benefits already assigned to someone else.  For instance, 

Subsequent Domestic Relations Orders Example 1 envisions a scenario in which 

the same participant and a now former‐spouse secure a second QDRO either 

reducing or increasing benefits that the former spouse was to receive under a 

first QDRO.  See 29 C.F.R. § 2530.206(b)(2).  The example thus confirms the 

ordinary proposition that a subsequent QDRO between a participant and former 

spouse is not invalid simply by virtue of modifying an earlier QDRO’s 

assignment of benefits between the same parties.  Example 2 further illustrates 

the point, noting that where a valid QDRO assigns a portion of a participant’s 

401k benefits to a first spouse, a second QDRO may later issue assigning a 

different portion of the same 401k plan to a second spouse.  See id.  The second 

QDRO is not invalid merely because it constitutes a second QDRO regarding the 

same account but will be valid as long as it does not purport to assign to the 

second spouse that portion of the benefits that had already been assigned to the 

first spouse.   

       Additionally, the regulation’s Timing examples illustrate several situations 

in which timing alone does not affect a QDRO’s validity.  Example 1, relied upon 

by the majority, see Op. 21, explains that an order issued after the death of the 


                                          6 
 
participant is not invalid solely because it is issued posthumously.  See 29 C.F.R. 

2530.206(c)(2).  So, for example, where a noncompliant (non‐QDRO) DRO is 

submitted to the plan administrator but the participant dies before it is corrected, 

or even where no order at all is issued before the participant’s death, the QDRO 

is not invalid solely because it is issued after the participant’s death.  Id.  

      Critically, however, nothing in the 2006 Act or its regulations authorizes 

the use of a subsequent DRO, posthumous or not, to reallocate benefits vested in 

one payee to another payee.  The statute and regulations simply note that timing 

alone cannot render a QDRO invalid.  But the majority would read these 

authorities to say that the time of filing is irrelevant regardless of its impact on 

the rights of others, as long as it occurs within a grace period provided to plan 

administrators to sort out claims to a plan’s benefits.  In my view, neither the 

statute nor regulations supports the majority’s conclusion that the two nunc pro 

tunc orders here are valid QDROs.  The orders fail not “solely because the order 

[was] issued after, or revises, another domestic relations order or qualified 

domestic relations order,” nor “solely because of the time at which it [was] 

issued.”  Id. § 2530.206(b)–(c).  The two orders fail because they are posthumous, 




                                            7 
 
subsequent domestic relations orders that cause an unlawful reassignment of 

benefits nowhere sanctioned by the statutory or regulatory scheme.   

      Thus, the majority’s first reason in support of its position — that 

“[d]omestic relations orders entered after the death of the plan participant can be 

QDROs,” Op. 19 — is as unremarkable as it is unhelpful in resolving the essential 

issue underlying the validity of the two nunc pro tunc orders as QDROs: whether 

plan benefits had already vested in Barbara to Claire’s exclusion at the time of 

Harold’s death.  If plan benefits had already vested, then the two nunc pro tunc 

orders here cause a reassignment of benefits from Barbara to Claire, in 

contravention of ERISA, and cannot serve as valid QDROs.   

      B. Plan Benefits Vested in Barbara upon Harold’s Death 

      The majority offers two reasons why plan benefits did not vest in Barbara 

upon Harold’s death, in spite of her status as Harold’s surviving spouse and sole 

designated beneficiary.  Neither reason is persuasive. 

      First, the two state nunc pro tunc orders — issued in June and August of 

2012 — were “intended to be effective as of September 5, 2008,” and, thus, 

according to the majority, “effectively assign[ed] benefits to Claire Nicholls 

before Mr. Nicholls’s death and before any interest in the plans could vest with 


                                         8 
 
Barbara Nicholls.”  Op. 22–23.  This is a conclusion of seismic consequences that 

cannot possibly be correct.  I am aware of no legal authority that permits a state 

court to issue an order and adopt a legal fiction about the order’s existence 

earlier in time such that the state order so easily thwarts the intricate federal 

statutory scheme surrounding the antialienation of pension benefits.  Indeed, 

many ERISA provisions would be inverted or rendered meaningless if state 

courts could engage in such federal time travel at the stroke of a state judge’s 

pen.3  

          For example, ERISA Section 206 precludes a proposed, subsequent QDRO 

from allocating benefit payments to an alternate payee where a valid, prior 

QDRO has already designated those benefits to another alternate payee.  See 29 

U.S.C. § 1056(d)(3)(D)(iii) (providing that a proposed QDRO is valid only if it 

“does not require the payment of benefits to an alternate payee which are 

required to be paid to another alternate payee under another order previously 

                                           
3 The majority disagrees that the state court nunc pro tunc power it contemplates has any 
potential for harm.  Op. 23 n.4.  But it never explores why these concerns are 
unfounded.  Instead, the majority points to secondary sources to confirm the plain 
notion that nunc pro tunc QDROs are not per se invalid.  I have no quarrel with certain 
uses of nunc pro tunc QDROs, and neither do the Department of Labor’s regulations.  I 
assert simply that state court nunc pro tunc powers are not unlimited and cannot be 
permitted to subvert ERISA’s intricate antialienation scheme.  As explained above, the 
nunc pro tunc orders here do just that.    

                                              9 
 
determined to be a qualified domestic relations order”).  By the majority’s logic, 

however, a state court could adopt a legal fiction placing the second QDRO prior 

in time to the first.  This would then produce the baffling outcome of rendering 

void the earlier, valid QDRO for its violation of Section 206.  This is but one 

example of the bizarre results that would flow naturally from the majority’s 

unconstrained view of state nunc pro tunc powers within ERISA’s federal 

statutory context. 

      The majority’s second reason for concluding that plan benefits did not vest 

in Barbara upon Harold’s death is that “[a] surviving spouse . . . does not gain an 

irrevocable right to plan benefits until after the plan administrator has 

determined that a domestic relations order is not [a QDRO].”  Op. 25–26.  This 

theory lacks a firm foundation in ERISA’s statutory scheme and is at odds with 

ERISA’s underlying principles.  A brief overview of the statutory landscape 

within which DROs function is instructive.  

      ERISA establishes an intricate and comprehensive federal regulatory 

scheme that seeks to impose efficient, predictable, and uniform national 

standards on employee benefit plans.  See Conkright v. Frommert, 559 U.S. 506, 517 

(2010); Boggs v. Boggs, 520 U.S. 833, 841 (1997).  To that end, ERISA’s 


                                         10 
 
antialienation and preemption provisions broadly preempt the power of state 

law and plan participants to alter, transfer, or encumber interests in covered 

retirement benefits.  See 29 U.S.C. § 1056(d)(1); id. § 1144(a).  As noted by the 

majority, Congress has recognized limited exceptions within which state 

domestic relations laws affecting covered plans may operate.  Op. 5.  Most 

pertinently, state DROs that comply with statutory requirements can qualify and 

serve as QDROs that, for our purposes, seek to identify and distribute marital 

property within a pension plan.  29 U.S.C. § 1056(d)(3).  In contrast, orders 

purporting to assign interests in benefit plans but which do not qualify as 

QDROs remain preempted.  See id. § 1056(d)(3)(A) (“[The antialienation 

provision] shall apply to the creation, assignment, or recognition of a right to any 

benefit payable with respect to a participant pursuant to a domestic relations 

order, except that [the antialienation provision] shall not apply if the order is 

determined to be a qualified domestic relations order.”).          

      In light of this statutory scheme, numerous courts have concluded or 

implied that surviving spouse benefits vest in the participant’s spouse at the time 

of the participant’s retirement or preretirement death; I share that view.  See, e.g., 

Rivers v. Cent. & S.W. Corp., 186 F.3d 681, 683–84 (5th Cir. 1999) (holding that 


                                          11 
 
“pension benefits irrevocably vested in [surviving spouse] on the date of 

[participant’s] retirement”); Hopkins v. AT&T Global Info. Solutions Co., 105 F.3d 

153, 155–56 (4th Cir. 1997) (examining ERISA Sections 205 and 206 and 

concluding that surviving spouse benefits under a qualified joint and survivor 

annuity (“QJSA”) vest at the time of the participant’s retirement); Langston v. 

Wilson McShane Corp., 828 N.W.2d 109, 116 (Minn. 2013) (“We find the reasoning 

of the Carmona and Hopkins courts to be persuasive and adopt the rule that 

surviving spouse benefits generally vest under ERISA at the time of the plan 

participant’s retirement.”); see also Carmona v. Carmona, 603 F.3d 1041, 1059 (9th 

Cir. 2010) (“[A] vesting rule also promotes one of the principal goals underlying 

ERISA: ensuring that plans be uniform in their interpretation and simple in their 

application.” (internal quotation marks omitted)).4    



                                           
4 The majority rejects these cases because they are purportedly “in tension with” 
ERISA’s grace period provision.  Op. 26 n.7.  This begs the question, of course, since the 
interplay of ERISA’s antialienation, QDRO, and grace period provisions is the very 
thing we examine here.  The majority also rejects these cases because two of them — 
Hopkins and Rivers — were decided prior to the Pension Protection Act of 2006.  Id.  This 
is irrelevant because the 2006 Act does not address the competing claims to benefits 
vesting question at issue here or in those cases.  Indeed, in the Department of Labor’s 
statement following the 2006 Act, issued in June 2010, the Department employs both 
Hopkins and Rivers as relevant authority in expressly rejecting the posthumous 
reassignment of surviving spouse annuity benefits to a prior spouse.  See 75 Fed. Reg. 
32848 n.6; Dissent 20–21.  If, as the majority implies, these cases are no longer good law, 
                                              12 
 
          Once surviving spouse benefits vest, those benefits are no longer the 

participant’s (or his estate’s) and, thus, cannot be subsequently reassigned from 

the participant (or his estate) to an alternate payee through a posthumous QDRO 

or otherwise.  See Hopkins, 105 F.3d at 156; Rivers, 186 F.3d at 683–84; Carmona, 

603 F.3d at 1054–60.  Here, Harold’s preretirement death triggered the vesting of 

survivor spouse benefits in Barbara.  The posthumous QDROs purporting to 

assign benefits from Harold to Claire thus fail for the simple reason that Harold 

no longer held the benefits sought.  And, as earlier discussed, it misapprehends 

the nunc pro tunc power of state court orders to allow them to so easily 

circumvent federally‐imposed time requirements.  

          The majority resists this conclusion.  It references several Courts of 

Appeals decisions in support of its position, but all of them are materially 

distinguishable.  See Op. 19–20, 24–25 (citing Files v. ExxonMobil Pension Plan, 428 

F.3d 478 (3d Cir. 2005); Patton v. Denver Post Corp., 326 F.3d 1148 (10th Cir. 2003); 

Hogan v. Raytheon, Co., 302 F.3d 854 (8th Cir. 2002); Trs. of Dirs. Guild of Am.‐

Producer Pension Benefits Plans v. Tise, 234 F.3d 415 (9th Cir. 2000)).   



                                                                                                                                        
someone ought to inform the Department of Labor, the agency entrusted by Congress to 
explain this thorny area of ERISA.  

                                                                 13 
 
      Files, Patton, and Hogan evaluated the validity of posthumous QDROs but 

none involved a surviving spouse and a former spouse/alternate payee’s 

competing claims to the same benefits and none addressed the unique vesting 

question we confront here.  Indeed, the Third Circuit in Files expressly 

distinguished the Fourth Circuit’s Hopkins decision on this basis: “The Fourth 

Circuit held that the DRO was not a QDRO because the current wife’s right to the 

survivor’s benefits had already vested upon the plan participant’s retirement.  

But, the key distinction between Hopkins and Files’s claim is that in Hopkins, there 

was an attempt to divest benefits already vested in a subsequent spouse, whereas 

here, there was no such vesting . . . .”  Files, 428 F.3d at 487 n.12 (citation 

omitted).  The Files court further illustrated the key distinction by reference to a 

district court case that “follow[ed] Hopkins in preventing [the] first wife, who 

never put [the] plan on notice of [the] QDRO, from displacing [the] second wife 

as the surviving spouse as those benefits vested in [the] second wife upon [the] 

husband’s retirement.”  Id. (citing Singleton v. Singleton, 290 F. Supp. 2d 767 (W.D. 

Ky. 2003)). 

      In support of its vesting theory, the majority also looks to ERISA 

procedures requiring that the plan administrator segregate funds payable to an 


                                           14 
 
alternate payee while the administrator evaluates, within a specified eighteen‐

month grace period, whether a submitted DRO qualifies as a valid QDRO.  See 

Op. 23–24 (citing 29 U.S.C. 1056(d)(3)(H)(i)).  But this provision cannot bear the 

weight the majority places on it.  First, nowhere does the provision purport to 

affect the vesting of benefits; it speaks only to allowing a plan administrator a 

grace period to evaluate a DRO after benefits have already become payable.   

      Second, the far‐reaching vesting theory that the majority infers from this 

grace period provision would wreak havoc on the administrability and 

predictability of plan benefits.  The majority’s theory would permit, for example, 

the following nightmare situations: 

      Scenario One: Participant is three times married — not so far‐fetched in 

today’s world.  Participant divorces Spouse One and executes a property 

agreement that gives her an interest in his pension.  No QDRO is filed as a result 

of attorney indolence.  Participant remarries but subsequently divorces Spouse 

Two, who leaves acquiring a similar (and equal) interest in Participant’s pension.  

Spouse Two’s attorney diligently files a QDRO.  Participant again remarries but 

Spouse Three is a tolerant soul who remains married to Participant at the time of 

his preretirement death.  She is the sole named beneficiary of Participant’s death 


                                         15 
 
benefits.  In this scenario, Spouse Two and Spouse Three have interests in 

Participant’s death benefits under ERISA.  By the majority’s logic, however, a 

state court could issue a posthumous QDRO on behalf of Spouse One that results 

in cutting off the interests of Spouse Three but, due to the regulations, could not 

undermine the interests of Spouse Two.  This result is as absurd as it is 

inequitable. 

      Scenario Two: Plan Administrator and Surviving Spouse, through no fault 

of their own, operate wholly unaware of the existence of Former Spouse’s state 

DRO‐created interest in Participant’s plan.  For nearly a year and a half after the 

date on which the first payment would be required under the DRO, i.e., within 

the grace period, Plan Administrator and Surviving Spouse are kept in the dark, 

and Plan Administrator segregates no alternate payee funds because it has no 

reason to do so.  Then, at the eleventh hour, Former Spouse sweeps in with a 

posthumous DRO that she submits to Plan Administrator for qualification as a 

QDRO, laying claim to benefits that neither Plan Administrator nor Surviving 

Spouse ever had reason to believe were in jeopardy.   

      These illustrations of the majority’s vesting theory are a far cry from the 

predictable outcomes and easily administrable rules that ERISA’s intricate 


                                         16 
 
scheme would seem to envision, and they are too drastic a departure from that 

scheme to justify on the basis of ERISA’s grace period provision.  Even courts 

that generally share the majority’s view do not go so far.   

      Although the majority does not fully articulate its vesting theory, the 

Ninth Circuit’s Tise decision most closely resembles the reasoning on which the 

majority likely rests its conclusion: a state DRO attempts to create an interest for 

the alternate payee in the participant’s plan, the participant dies preretirement, 

and the state DRO is subsequently upheld as enforceable through a posthumous 

QDRO filed within the specified eighteen‐month period such that the named 

beneficiary does not receive her designated benefits despite her status as such at 

the time of the participant’s preretirement death.  

      But Tise is distinguishable in at least one critical respect: the Ninth Circuit 

impliedly adopts a limiting principle — nowhere found in the majority’s opinion 

or implicit reasoning — that would assuage some of the predictability and 

administrability concerns arising from the earlier‐identified nightmare scenarios.  

Tise involved competing claims to the same plan benefits but, there, the plan 

administrator was placed on notice of the alternate payee’s state DRO‐created 

interest in the participant’s plan before the triggering event occurred, that is, 


                                          17 
 
before the participant’s death.  See Tise, 234 F.3d at 417–18.  ERISA’s grace period 

provision then allowed the plan administrator to segregate the alternate payee’s 

proceeds while she sought to qualify her DRO as a QDRO within the allotted 

period.  Id. at 422. 

          Pre‐death notice was integral to the Ninth Circuit’s conclusion that ERISA 

allows an alternate payee armed with a state DRO prior to the participant’s death 

“to perfect the DRO into a QDRO thereafter,” subject to the eighteen‐month 

period.5  Id.  “Because [the alternate payee] had placed the plan on notice of her 

interest in [the participant’s] pension plan proceeds before his death, the fact that 


                                           
5 The majority takes issue with this pre‐death notice consideration, see Op. 25 n.6, but, 
ironically, fails to realize that this limiting principle comes from cases that the majority 
relies on to support its misuse of ERISA’s grace period provision in order to justify its 
vesting theory.  Courts that share the majority’s view have adopted this limiting 
principle in order to dampen the effects of an otherwise unconstrained theory capable 
of absurd results.  See, e.g., Dissent 15–16.  The majority’s disavowal of this limiting 
principle thus highlights the isolation and extremity of its position.   
       Moreover, the majority misunderstands the Department of Labor’s statement on 
pre‐death notices because it overlooks the confusion that the statement clarifies.  In 
regards to the Timing regulation’s “Orders issued after death” example, the 
Department explained that where a spouse has a DRO but does not qualify it before the 
participant’s death, the spouse’s failure to submit pre‐death notification of the DRO to 
the plan does not undermine her efforts to file a posthumous QDRO.  See 75 Fed. Reg. 
32848.  But as earlier discussed, this example does not contemplate a competing claim 
to benefits by a surviving spouse or second alternate payee.  Court decisions that the 
majority cites in order to support its vesting theory have relied on pre‐death notice to 
limit an otherwise unconstrained view of ERISA’s grace period provision where there 
exists a competing claim to benefits. 

                                              18 
 
he died before the QDRO issued is immaterial.”  Id. at 426.  Indeed, the Ninth 

Circuit made clear that it was “not decid[ing] whether a QDRO could issue after 

a participant’s death if the plan had no notice of a DRO‐created interest before 

the death.”  Id. at 426 n.9. 

       That is the more extreme scenario we are presented with here.  Nothing in 

the record establishes that the plan administrator (or Barbara) was placed on 

notice of Claire’s 2008 DRO prior to Harold’s death.  And for reasons earlier 

described, it would seriously undermine ERISA’s statutory scheme and 

animating principles to permit Claire’s posthumous orders to deny Barbara her 

survivor benefits, not exclusively but especially when there was no pre‐death 

notice of the competing interest.  In sum, even a generous view of ERISA’s 

eighteen‐month grace period provision exposes the majority’s unbridled vesting 

theory as excessive and renders the state court nunc pro tunc orders here invalid. 

       C. The Nunc Pro Tunc Orders Likely Violate Annuity Benefit Regulations 

       The nunc pro tunc orders also falter, with regard to at least two of the three 

plans at issue, because they appear to violate surviving spouse annuity benefit 

regulations.  The Department of Labor regulations issued pursuant to the 2006 

Act delineate the permissible scope of DROs issued after the starting date of an 


                                          19 
 
annuity benefit.  Applying the Timing regulation to annuity benefits, Example 3 

illustrates that an order issued after the starting date of an annuity benefit is not 

invalid solely because it is issued after that start date.  See 29 C.F.R. 

2530.206(c)(2).  Even after a life annuity has become payable to a participant, a 

QDRO may still validly issue, assigning the proceeds from that life annuity to 

another party.  Id.   

       The example cautions, however, that although the QDRO does not fail 

because it issues after an annuity start date, it would fail under ERISA Section 

206 if it requires reannuitization of the annuity benefit.  Id.  In a statement issued 

in conjunction with the regulations, the Department of Labor elaborates on a few 

such scenarios:   

       Examples  of  an  order  requiring  a  reannuitization  with  a  new 
       annuity  starting  date  would  include  an  order  issued  after  the 
       annuity  starting  date  [(i)]  directing  the  plan  to  substitute  one 
       measuring  life  for  another  or  [(ii)]  directing  the  plan  to  change  the 
       form of benefit, such as from a single life annuity to a qualified joint 
       and survivor annuity (QJSA) with a death benefit or from an annuity 
       to a lump sum payment. 

75 Fed. Reg. 32848.  The Department’s statement also indicates that even where a 

proposed QDRO does not require reannuitization, a posthumous reassignment 




                                             20 
 
of surviving spouse annuity benefits to a prior spouse would nonetheless be 

invalid because it reallocates an already‐allocated benefit: 

      With  regard  to  the  principle,  expressed  above,  that  a  domestic 
      relations order issued after the annuity starting date does not violate 
      the requirements [for QDROs] merely because the order requires the 
      allocation  of  some  or  all  of  the  participant’s  determined  monthly 
      benefit payment to an alternate payee, the Department, based on its 
      review  of  sections  206  and  205  of  ERISA,  the  case  law,  and  other 
      relevant guidance, is of the view that such principle does not apply 
      to  a  domestic  relations  order  that  is  received  after  the  annuity 
      starting date and that requires an allocation to an alternate payee 
      of some or all of the death benefit that, under the form of benefit in 
      effect,  is  payable  to  another  beneficiary.    An  example  of  this  is  a 
      plan’s receipt of a domestic relations order after the annuity starting 
      date  of  a  QJSA  that  assigns  to  the  participant’s  former  spouse  a 
      shared  payment  of  the  participant’s  current  spouse’s  survivor 
      benefits under the QJSA. 

Id. (emphasis added) (footnote omitted).  Here, two of the three plans at issue — 

the CAP Plan and the 403(b) Plan — by their terms appear to include surviving 

spouse annuity benefits in the form of a QPSA, which are subject both to the 

reannuitization bar as well as to the Department’s threshold rejection of 

posthumous QDROs purporting to reallocate “death benefits” after an annuity’s 

starting date. 

      But the majority glosses over the annuity components of the CAP and 

403(b) Plans.  Nowhere does it adequately evaluate whether the state court nunc 


                                            21 
 
pro tunc orders trigger reannuitization of Harold’s plan annuity benefits, for 

example, by changing the annuity measuring life from Barbara’s to Claire’s, see 

Aug. 1, 2012 Nunc Pro Tunc QDRO, App. 43 (“If applicable to the form of 

benefits elected by the Alternate Payee [Claire], the Assigned Benefit shall be 

adjusted in accordance with the Plan’s actuarial assumptions to be paid for the 

life of the Alternate Payee [Claire].”), or by changing the form of the benefit from 

an annuity to a lump sum payment, see June 18, 2012 Nunc Pro Tunc QDRO, 

App. 48 (“The Alternate Payee [Claire] may elect, in writing, to receive the 

Assigned Benefit in a single lump sum as soon as administratively feasible after 

this Order is accepted by the Plan Administrator.”).  Moreover, the majority also 

fails to engage in the threshold inquiry of whether these state court orders are 

susceptible to the Department’s rejection of posthumous QDROs purporting to 

transfer “some or all of the death benefit” from a surviving spouse to an alternate 

payee after an annuity starting date.  See 75 Fed. Reg. 32848. 

      The reason that the majority offers for its failure to thoroughly engage 

whether the two nunc pro tunc orders violate surviving spouse annuity benefit 

regulations is that Barbara’s brief never raised the issue.  Op. 27 n.8.  But the 

majority fails to honor its own limiting principle, since its arguments in favor of 


                                          22 
 
validating the two nunc pro tunc orders rely on statutory and regulatory 

provisions — including the 2006 Act and related Department of Labor 

regulations and statements — nowhere cited in either Claire’s or Barbara’s briefs, 

or in the District Court opinion. 

      ERISA includes a host of federal protections for pensioners and 

beneficiaries that exhibits multiple points of contact with state law.  Because this 

case presents significant ERISA questions of first impression in this Circuit, both 

the majority and I have looked beyond the presentments of the parties.  See 

Kamen v. Kemper Fin. Servs., Inc., 500 U.S. 90, 99 (1991) (Marshall, J.) (“When an 

issue or claim is properly before the court, the court is not limited to the 

particular legal theories advanced by the parties, but rather retains the 

independent power to identify and apply the proper construction of governing 

law.”); cf. Hankins v. Lyght, 441 F.3d 96, 104 (2d Cir. 2006) (“We are required to 

interpret federal statutes as they are written . . . and we are not bound by parties’ 

stipulations of law.”).   

      But one cannot venture there halfway.  To understand this statutory and 

regulatory scheme, one must scrutinize it from every available angle.  Guidance 

from the agency that Congress entrusted to explain it would have been most 


                                          23 
 
helpful here but, unfortunately, the Department of Labor’s views have not been 

solicited. 


                                   CONCLUSION 

       Matrimonial lawyers rarely come to federal court.  But the expansion over 

the last forty years of how states define marital property has made federal law, 

and more particularly ERISA, a very important part of domestic relations law 

practice.  Often a pension earned during a marriage is one of the few predictable 

streams of income or sources of value that can be found among the financial 

wreckage that so frequently accompanies marital discord.  Juxtaposed against 

the significance of pension benefits in marital disputes is the congressionally‐

recognized need for predictability in the management and distribution of 

pension benefits.  For over thirty years now, state and federal courts, and on 

occasion Congress, have sought to balance the two competing concerns by 

recognizing that a spouse should be given access to and ownership of all, or a 

portion, of the other spouse’s retirement benefits through state court orders as 

long as those orders comply with federal law.   

       In my view, that did not occur here.  And while Harold certainly seems the 

scoundrel, that is not a good reason to rely on legal fictions that may cause far 

                                         24 
 
more harm than good in future cases simply to make right the wrong that Harold 

visited upon his first wife, Claire.  I fear the majority’s resolution of this case will 

only create more uncertainty and difficulty in an already muddled and 

frustrating area of federal law.  Recognizing the two state court nunc pro tunc 

orders as valid QDROs will contravene ERISA’s statutory and regulatory scheme 

and undermine the bright‐line, predictable, and easily administrable rules critical 

to the efficient administration of ERISA‐governed pension and retirement plans.  

Cf. Kennedy v. Plan Admin. for DuPont Sav. & Inv. Plan, 555 U.S. 285, 301–02 (2009).  

For these reasons, I respectfully concur in part and dissent in part.   




                                           25